%

Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 1 of 23

 

ORIGINAL em

NOTE
MIN: Loan Number:

OCTOBER 6, 2015 NORMAN OKLAHOMA
{Date} {City} [State]

16908 Triana Dr, Oklahoma City, Oklahoma 73170

[Property Address]

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S.$ 188,000.00 (this amount is

called “Principal"), plus interest, 10 the order of the Lender. The Lender is REPUBLIC BANK & TRUST

I will make all payments under this Note in the form of cash, check or money order.
[ understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and
who is entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST
Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest
at a yearly rate of 4.000 %.

The interest rate required by this Section 2 is the rate I will pay both before and after any default described in
Section 6(B) of this Note.

3. PAYMENTS

(A) Time and Place of Payments

T will pay principal and interest by making a payment every month.

T will make my ‘monthly payment on the 1st day of each month beginning on DECEMBER 1 :
2015. I will make these payments every month until I have paid all of the principal and interest and any other
charges described below that | may owe under this Note. Each monthly payment will be applied as of its scheduled
due date and will be applied to interest before Principal. If,on NOVEMBER 1, 2045 . U still owe
amounts under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."

T will make my monthly payments at P.O. BOX 5369, NORMAN, OKLAHOMA

73070-5369
or at a different place if required by the Note Holder.
{B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S.S 897.54

4. BORROWER'S RIGHT TO PREPAY

I have the right to make payments of Principal at any time before they are due. A payment of Principal only
is known as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so.
I may not designate a payment as a Prepayment if I have not made all the monthly payments due under the Note.

T may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder
will use my Prepayments to reduce the amount of Principal that | owe under this Note. However, the Note Holder
may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my
Prepayment to reduce the Principal amount of the Note. If] make a partial Prepayment, there will be no changes in
the due date or in the amount of my monthly payment unless the Note Holder agrees in writing to those changes.

5. LOAN CHARGES

Ifa law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;

 

MULTISTATE FIXED RATE NOTE-Single Famil DocMagle &Fovans
Fannie Mae/Freddie Mac UNIFORM INSTRUMENT j
Form 3200 1/01 Page 1 of 3 www. docmagic.com

 
 

Case: 19-11979 Doc: 25-1 _ Filed: 07/08/19 Page: 2 of 23

and (b) any sums already collected from me which exceeded permitted limits will be refunded to me. The Note
Holder may choose to make this refund by reducing the Principal ] owe under this Note or by making a direct payment
tome. Ifa refund reduces Principal, the reduction will be treated as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15
calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be

5.000 % of my overdue payment of principal and interest. 1 will pay this late charge promptly but only

once on each late payment.

(B) Default

If1 do not pay the full amount of each monthly payment on the date it is due, | will be in default.

(C) Notice of Default

If ] am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has
not been paid and all the interest that ] owe on that amount. That date must be at least 30 days after the date on which
the notice is mailed to me or delivered by other means.

(DB) No Waiver By Note Holder

Even if, at a time when | am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will still have the right to do so if 1 am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have
the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law. Those expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be
given by delivering it or by mailing it by first class mail to me at the Property Address above or at a different address
if | give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing
it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if 1 am
given a notice of that different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises
made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or
endorser of this Note is also obligated to do these things. Any person who takes over these obligations, including
the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in
this Note. The Note Holder may enforce its rights under this Note against each person individually or against all of
us together. This means that any one of us may be required to pay all of the amounts owed under this Note.

9. WAIVERS
I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. “Presentment” means the right to require the Note Holder to demand payment of amounts due. "Notice

of Dishonor” means the right to require the Note Holder to give notice to other persons that amounts due have not
been paid.

10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections
given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security Instrument"),
dated the same date as this Note, protects the Note Holder from possible losses which might result if 1 do not keep

 

MULTISTATE FIXED RATE NOTE--Single Famil Doc: Forms
Fannie Mae/Freddie Mac UNIFORM INSTRUMENT www eee com
Form 3200 1/01 Page 2 of 3 . ‘
Case: 19-11979 Doc: 25-1 __ Filed: 07/08/19 Page: 3 of 23

 

 

the promises which ] make in this Note. That Security Instrument describes how and under what conditions 1 may
be required to make immediate payment in full of all amounts | owe under this Note. Some of those conditions are
described as follows:

Ifall or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Security Instrument without further notice or demand on Borrower.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

  

(Seal) (Seal)

  
  

 

 

Donald Jay -Borrower ~Borrower
(Seal) (Seal)

-Borrower Ordiar of U.S. Bank National Associaton oer

 

(Seal) (Seal)
-Borrower -Borrower

 

 

Loan Originator: Gary Lee Tresemer Jr., NMLSR ID i
ginator Organization: Republic Bank & Trust, NMLSR ID

[Sign Original Only]

 

MULTISTATE FIXED RATE NOTE--Single Famil Doc Forms
Fannie Mae/Freddie Mac UNIFORM INSTRUMENT ween deemeore com
Form 3200 1/04 Page 3 of 3 ‘

 
 

Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 4 of 23

Pay to the order of

 

Without Recourse
U.S. Bank National Association

taatus “3 1b
Paula T. Hughes
Vice President

 
Case: 19-11979

Doc: 25-1

Filed: 07/08/19

Page: 5 of 23

SIGNATURE AFFIDAVIT AND AKA STATEMENT

I, Donald Jay Giuliano

certify that this is my true and correct signature:

Donald Jay Giuliano
Borrower

L Donald Jay Giuliano
further certify that I am also known as:

Donald Giuliano

SIGNATURE AFFIDAVIT

Samoie Signature pp

AKA STATEMENT

1 Ayel9 At

 

 

 

 

Name Variation (Print) Sample Signature (Variation)

< a
Donald J Giuliano \ Dold Cp _-
Name Variation (Print) Sample Signature (Variation)

 

Name Variation (Print)

 

Sample Signature (Variation)

 

 

 

 

 

 

 

Name Variation (Print) Sample Signature (Variation)

Name Variation (Priot) Sample Signature (Variation)

Name Variation (Print) Sample Signature (Variation)

Name Variation (Print) Sample Signature (Variation)

State of OKLAHOMA

County of SGXEVEGOIK Oklahoma

Subscribed and sworn to (or affirmed) before me on this 6th day of October 2015 . by

Donald Jay Giuliano

 

 

personally known to me or proved to me on the basis of satisfactory evidence to be the person(s) who appeared before me.

(seal)

 

SIGNATURE AFFIDAVIT AND AKA STATEMENT
4430106

Doctaglc Peas
www. doomagic.com
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 6 of 23

This document has been recorded in the office of the

 

 

. Cleveland County Clerk under 0.5. Title 16 Section 86.1
(2) ET. SEQ Electronic Recording Act Effective 11-1-08
SATCo
After Recording Return To: In Book _3 17 Page 273
REPUBLIC BANK & TRUST On:__(0 //3/22) 5
P.O. BOX 5369 : By First American Title & Trust Company

NORMAN, OKLAHOMA 73070-5369

 

(Space Above This Line For Recarding Data]

 

MORTGAGE

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in Sections 3, 11
13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16.

(A) "Security Instrument" means this document, which is dated OCTOBER 6, 2015 , together
with all Riders to this document.

(B) "Borrower" is Donald Jay Giuliano a married man Nicole L Giuliano
his wife

Borrower is the mortgagor under this Security Instrument.

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee under this Security
Instrument. MERS is organized and existing under the laws of Delaware, and has an address and telephone number
of P.Q. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

(D) "Lender" is REPUBLIC BANK & TRUST

Lender isa OKLAHOMA CORPORATION organized
and existing under the laws of OKLAHOMA .
Lender's addressis P.O. BOX 5369, NORMAN, OKLAHOMA 73070-5369

(E). "Note" means the promissory note signed by Borrower and dated OCTOBER 6, 2015

The Note states that Borrower owes Lender ONE HUNDRED EIGHTY-EIGHT THOUSAND AND
00/100 Dollars (U.S. § 188,000.00 ) plus interest.
Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later than
NOVEMBER 1, 2045

(F) "Property" means the property that i is described below under the heading "Transfer of Rights in the Property."
(G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under
the Note, and all sums due under this Security Instrument, plus interest.

 

OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS te Forms
Form 3037 1/01 (rev. 12/03 i of 14 www deemadie com

   
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 7 of 23

(H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following Riders are
to be executed by Borrower [check box as applicable):

(] Adjustable Rate Rider (X] Planned Unit Development Rider
([) Balloon Rider (_] Biweekly Payment Rider

[1] 1-4 Family Rider [_] Second Home Rider

(-] Condominium Rider {-] Other(s) (specify)

("Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial
opinions. ,

() “Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other charges
that are imposed on Borrower or the Property by a condominium association, homeowners association or similar
organization. .

(K) “Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, draft,
or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or
magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account. Such term
includes, but is not limited to, point-of-sale transfers, automated teller machine transactions, transfers initiated by
telephone, wire transfers, and automated clearinghouse transfers.

(L) "Escrow Items" means those items that are described in Section 3.

(M) “Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any
third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to, or
destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in
lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.
(N) “Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.
(O) “Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the Note,
plus Gi) any amounts under Section 3 of this Security Instrument.

(P) “RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing
regulation, Regulation X (12 C.F.R. Part 1024), as they might be amended from time to time, or any additional or
successor legislation or regulation that governs the same subject matter. As used in this Security Instrument,
“RESPA" refers to all requirements and restrictions that are imposed in regard to a "federally related mortgage loan”
even if the Loan does not qualify as a “federally related mortgage loan" under RESPA.

(Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that
party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this Security
Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to MERS (solely as
nominee for Lender and Lender's successors and assigns) and to the successors and assigns of MERS, with power of
sale, the following described property located in the

 

COUNTY of Cleveland
{Type of Recording Jurisdiction] [Name of Recording Jurisdiction]
OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS CRarnes
Form 3037 1/01 (rev. 12/03) Page 2 of 14 oe msge ee
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 8 of 23

Lot One (1), in Block Forty-Three (43), of TALAVERA SECTION 5, an Addition to
the City of Oklahoma City, Cleveland County, Oklahoma, according to the
recorded plat thereof.

which currently has the address of 16908 Triana Dr
(Street)
Oklahoma City , Oklahoma 73170 ("Property Address"):
[City] {Zip Code]

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also be
covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the “Property.”
Borrower understands and agrees that MERS holds only legal title to the interests granted by Borrower in this Security
Instrument, but, if necessary to comply with law or custom, MERS (as nominee for Lender and Lender’s successors
and assigns) has the right: to exercise any or all of those interests, including, but not limited to, the right to foreclose
and sell the Property; and to take any action required of Lender including, but not limited to, releasing and canceling
this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to mortgage, grant and convey the Property and that the Property is unencumbered, except for encumbrances of
record. Borrower warrants and will defend generally the title to the Property against all claims and demands, subject
to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1, Payment of Principal, Interest, Escraw Items, Prepayment Charges, and Late Charges. Borrower shall
pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late
charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due
under the Note and this Security Instrument shall be made in U.S. currency. However, if any check or other
instrument received by Lender as payment under the Note or this Security Instrument is returned to Lender unpaid,
Lender may require that any or all subsequent payments due under the Note and this Security Instrument be made in
one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check,
treasurer's check or cashier's check, provided any such check is drawn upon an institution whose deposits are insured
by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at such other
location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender may return
any payment or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender
may accept any payment or partial payment insufficient to bring the Loan current, without waiver of any rights
hereunder or prejudice to its rights to refuse such payment or partial payments in the future, but Lender is not
obligated to apply such payments at the time such payments are accepted. If each Periodic Payment is applied as of
its scheduled due date, then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds
until Borrower makes payment to bring the Loan current. If Borrower does not do so within a reasonable period of
time, Lender shall either apply such funds or return them to Borrower. If not applied earlier, such funds will be

 

OKLAHOMA-Single FamilyFannie MaeiFreddie Mac UNIFORM INSTRUMENT - MERS ie @Fonms
Form 3037 1/04 (rev. 12/03) Page 3 of 14 phtenie seve and
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 9 of 23

. applied to the outstanding principal balance under the Note immediately prior to foreclosure. No offset or claim
which Borrower might have now or in the future against Lender shall relieve Borrower from making payments due
under the Note and this Security Instrument or performing the covenants and agreements secured by this Security
Instrument.

2. Application of Payments or Proceeds, Except as otherwise described in this Section 2, all payments
accepted and applied by Lender shall be applied in the following order of priority: (a) interest due under the Note;
(b) principal due under the Note; (c) amounts due under Section 3. Such payments shall be applied to each Periodic
Payment in the order in which it became due. Any remaining amounts shall be applied first to late charges, second
to any other amounts due under this Security Instrument, and then to reduce the principal balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient
amount to pay any late charge due, the payment may be applied to the delinquent payment and the late charge. If
more than one Periodic Payment is outstanding, Lender may apply any payment received from Borrower to the
repayment of the Periodic Payments if, and to the extent that, each payment can be paid in full. To the extent that
any excess exists after the payment is applied to the full payment of one or more Periodic Payments, such excess may
be applied to any late charges due. Voluntary prepayments shall be applied first to any prepayment charges and then
as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note
shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the
Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a) taxes and
assessments and other items which can attain priority over this Security Instrument as a lien or encumbrance on the
Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums for any and all insurance
required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower
to Lender in lieu of the payment of Mortgage Insurance premiums in accordance with the provisions of Section 10.
These items are called “Escrow Items." At origination or at any time during the term of the Loan, Lender may require
that Community Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to be paid
under this Section. Borrower shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's
obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower's obligation to pay to Lender
Funds for any or all Escrow Items at any time. Any such waiver may only be in writing. In the event of such waiver,
Borrower shall pay directly, when and where payable, the amounts due for any Escrow Items for which payment of
Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
within such time period as Lender may require. Borrower's obligation to make such payments and to provide receipts
shall for all purposes be deemed to be a covenant and agreement contained in this Security Instrument, as the phrase
"covenant and agreement” is used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to
a waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section
9 and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount.
Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in accordance with Section
15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in such amounts, that are then required
under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds
at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require under RESPA.
Lender shall estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures
of future Escrow Items or otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or
entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan
Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under RESPA. Lender
shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying
the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable Law permits Lender to make
such a charge. Unless an agreement is made in writing or Applicable Law requires interest to be paid on the Funds,
Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower and Lender can agree

 

OKLAHOMA-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS @xorms
Form 3037 1/01 (rev. 12/63) Page 4 of 14 oN sane
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 10 of 23

+

. in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without charge, an
annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for
the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA,
Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
up the shortage in accordance with RESPA, but in no more than 12 monthly payments. If there is a deficiency of
Funds held in escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower
shall pay to Lender the amount necessary to make up the deficiency in accordance with RESPA, but in no more than
12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower
any Funds held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to
the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the
Property, if any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these items
are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower:
(a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only
so long as Borrower is performing such agreement; (b) contests the lien in good faith by, or defends against
enforcement of the lien in, legal proceedings which in Lender’ s opinion operate to prevent the enforcement of the lien

"while those proceedings are pending, but only until such proceedings are concluded; or (c) secures from the holder
of the lien an agreement satisfactory to Lender. subordinating the lien to this Security Instrument. If Lender
determines that any part of the Property is subject to a lien which can attain priority over this Security Instrument,
Lender may give Borrower a notice identifying the lien. Within 10 days of the date on which that notice is given,
Borrower shall satisfy the lien or take one or more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting service
used by Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against loss by fire, hazards included within the term “extended coverage," and any other hazards
including, but not limited to, earthquakes and floods, for which Lender requires insurance. This insurance shall be
maintained in the amounts (including deductible levels) and for the periods that Lender requires. What Lender
requires pursuant to the preceding sentences can change during the term of the Loan. The insurance carrier providing
the insurance shall be chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which right shall
not be exercised unreasonably. Lender may require Borrower to pay, in connection with this Loan, either: (a) a one-
time charge for flood zone determination, certification and tracking services; or (b) a one-time charge for flood zone
determination and certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also be responsible for the payment of
any fees imposed by the Federal Emergency Management Agency in connection with the review of any flood zone
determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at
Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount
of coverage. Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's
equity in the Property, or the contents of the Property, against any risk, hazard or liability and might provide greater
or lesser coverage than was previously in effect. Borrower acknowledges that the cost of the insurance coverage so
obtained might significantly exceed the cost of insurance that Borrower could have obtained. Any amounts disbursed
by Lender under this Section 5 shall become additional debt of Borrower secured by this Security Instrument. These
amounts shall bear interest at the Note rate from the date of disbursement and shall be payable, with such interest,
upon notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to
disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an
additional loss payee. Lender shall have the right to hold the policies and renewal certificates. If Lender requires,
Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If Borrower obtains any

 

OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS te GRorms
Form 3037 1/04 {rev. 12/03) Page 5 of 14 poe
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 11 of 23

form of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such
policy shall include a standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss
payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make
proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any
insurance proceeds, whether or not the underlying insurance was required by Lender, shall be applied to restoration
or repair of the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the right to hold such insurance proceeds until Lender
has had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
provided that such inspection shall be undertaken promptly. Lender may disburse proceeds for the repairs and
restoration in a single payment or ina series of progress payments as the work is completed. Unless an agreement
is made in writing or Applicable Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such proceeds. Fees for public adjusters, or other third parties,
retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower.
If the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid
to Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and
related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has
offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will begin when the
notice is given, In either event, or if Lender acquires the Property under Section 22 or otherwise, Borrower hereby
assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount not to exceed the amounts unpaid
under the Note or this Security Instrument, and (b) any other of Borrower's rights (other than the right to any refund
of unearned premiums paid by Borrower) under all insurance policies covering the Property, insofar as such rights
are applicable to the coverage of the Property. Lender may use the insurance proceeds either to repair or restore the
Property or to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence
within 60 days after the execution of this Security Instrument and shall continue to occupy the Property as Borrower's
principal residence for at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which
consent shall not be unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's
control,

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy,
damage or impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or not
Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent the Property from
deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to Section 5 that repair or
restoration is not economically feasible, Borrower shall promptly repair the Property if damaged to avoid further
deterioration or damage. If insurance or condemnation proceeds are paid in connection with damage to, or the taking
of, the Property, Borrower shall be responsible for repairing or restoring the Property only if Lender has released
proceeds for such purposes, Lender may disburse proceeds for the repairs and restoration in a single payment or in
a series of progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of such repair
or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. Ifit has reasonable cause,
Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the time
of or prior to such an interior inspection specifying such reasonable cause.

8 Borrower's Loan Application. Borrower shall be in default if, during the Loan application process,
Borrower or any persons or entities acting at the direction of Borrawer or with Borrower's knowledge or consent gave
materially false, misleading, or inaccurate information or statements to Lender (or failed to provide Lender with
material information) in connection with the Loan. Material representations include, but are not limited to,
representations concerning Borrower's occupancy of the Property as Borrower's principal residence.

 

OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS Doc: Fores
Form 3037 1/01 (rev. 12/03) Page 6 of 14 wii docmenie Can
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 12 of 23

9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If (a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a legal
proceeding that might significantly affect Lender's interest in the Property and/or rights under this Security Instrument
(such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may
attain priority over this Security Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the
Property, then Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the
Property and rights under this Security Instrument, including protecting and/or assessing the value of the Property,
and securing and/or repairing the Property. Lender's actions can include, but are not limited to: (a) paying any sums
secured by a lien which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable
attorneys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including its secured
position in a bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to
make repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may take action
under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It is agreed that
Lender incurs no liability for not taking any or all actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be
payable, with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
Borrower shall not surrender the leasehold estate and interests herein conveyed or terminate or cancel the ground lease.
Borrower shall not, without the express written consent of Lender, alter or amend the ground lease. If Borrower
acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger
in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, Borrower
shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the Mortgage
Insurance coverage required by Lender ceases to be available from the mortgage insurer that previously provided such
insurance and Borrower was required to make separately designated payments toward the premiums for Mortgage
Insurance, Borrower shall pay the premiums required to obtain coverage substantially equivalent to the Mortgage
Insurance previously in effect, at a cost substantially equivalent to the cost to Borrower of the Mortgage Insurance
previously in effect, from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage
Insurance coverage is not available, Borrower shall continue to pay to Lender the amount of the separately designated
payments that were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be non-refundable,
notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be required to pay Borrower any
interest or earnings on such loss reserve. Lender can no longer require loss reserve payments if Mortgage Insurance
coverage (in the amount and for the period that Lender requires) provided by an insurer selected by Lender again
becomes available, is obtained, and Lender requires separately designated payments toward the premiums for
Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay
the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until
Lender's requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this Section
10 affects Borrower's obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may incur
if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter into
agreements with other parties that share or modify their risk, or reduce losses. These agreements are on terms and
conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. These
agreements may require the mortgage insurer to make payments using any source of funds that the mortgage insurer
may have available (which may include funds obtained from Mortgage Insurance premiums).

 

OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS EForme
Form 3037 1/01 (rev. 12/03) Page 7 of 14 ree
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 13 of 23

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any other
entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from (or might
be characterized as) a portion of Borrower's payments for Mortgage Insurance, in exchange for sharing or modifying
the mortgage insurer's risk, or reducing losses. If such agreement provides that an affiliate of Lender takes a share
of the insurer's risk in exchange for a share of the premiums paid to the insurer, the arrangement is often termed
“captive reinsurance.” Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage
Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower will owe
for Mortgage Insurance, and they will not entitle Borrower to any refund.

(b) Any such agreements will not affect the rights Borrower has - if any - with respect to the Mortgage
Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may include the right
to receive certain disclosures, to request and obtain cancellation of the Mortgage Insurance, to have the
Mortgage Insurance terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums
that were unearned at the time of such cancellation or termination.

11. Assignment of Miscellancous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to
and shall be paid to Lender.

Ifthe Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property,
if the restoration or repair is economically feasible and Lender's security is not lessened. During such repair and
restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an
opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that
such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in a single disbursement
or in a series of progress payments as the work is completed. Unless an agreement is made in writing or Applicable
Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or
Lender's security would be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security
Instrument, whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall
be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to
Borrower.

{n the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of
the Property immediately before the partial taking, destruction, or loss in valuc is equal to or greater than the amount
of the sums secured by this Security Instrument immediately before the partial taking, destruction, or loss in value,
unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced
by the amount of the Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the partial taking, destruction, or loss in value divided by (b) the fair market value of the
Property immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of
the Property immediately before the partial taking, destruction, or loss in value is less than the amount of the sums
secured immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise
agree in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument whether
or not the sums are then due. .

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as
defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to
Lender within 30 days after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous
Proceeds either to restoration or repair of the Property or to the sums secured by this Security Instrument, whether
or not then due, “Opposing Party" means the third party that owes Borrower Miscellaneous Proceeds or the party
against whom Borrower has a right of action in regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender’ s
Judgment, could result in forfeiture of the Property or other material impairment of Lender's interest in the Property
or rights under this Security Instrument. Borrower can cure such a default and, if acceleration has occurred, reinstate

 

OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS DocMagie Gharms
Form 3037 1/04 (rev. 12/03) Page 8 of 14 oon ieemene con
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 14 of 23

.

as provided in Section 19, by causing the action or proceeding to be dismissed with a ruling that, in Lender's
judgment, precludes forfeiture of the Property or other material impairment of Lender's interest in the Property or
rights under this Security Instrument. The proceeds of any award or claim for damages that are attributable to the
impairment of Lender's interest in the Property are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in the
order provided for in Section 2.

12, Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in Interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest
of Borrower. Lender shall not be required to commence proceedings against any Successor in Interest of Borrower
or to refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security
Instrument by reason of any demand made by the original Borrower or any Successors in Interest of Borrower. Any
forbearance by Lender in exercising any right or remedy including, without limitation, Lender's acceptance of
payments from third persons, entities or Successors in Interest of Borrower or in amounts less than the amount then
due, shall not be a waiver of or preclude the exercise of any right or remedy.

13, Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and agrees
that Borrower’ s obligations and liability shall be joint and several. However, any Borrower who co-signs this Security
Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security Instrument only to mortgage,
grant and convey the co-signer's interest in the Property under the terms of this Security Instrument; (b) is not
personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any other
Borrower can agree to extend, modify, forbear or make any accommodations with regard to the terms of this Security
Instrument or the Note without the co-signer’s consent.

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's rights
and benefits under this Security Instrument. Borrower shall not be released from Borrower's obligations and liability
under this Security Instrument unless Lender agrees to such release in writing. The covenants and agreements of this
Security Instrument shall bind (except as provided in Section 20) and benefit the successors and assigns of Lender.

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's
default, for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument,
inchiding, but not limited to, attorneys‘ fees, property inspection and valuation fees. In regard to any other fees, the
absence of express authority in this Security Instrument to charge a specific fee to Borrower shall not be construed
as a prohibition on the charging of such fee. Lender may not charge fees that are expressly prohibited by this Security
Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any sums already collected from Borrower which exceeded permitted limits will be refunded to Borrower.
Lender may choose to make this refund by reducing the principal owed under the Note or by making a direct payment
to Borrower. If a refund reduces principal, the reduction will be treated as a partial prepayment without any
prepayment charge (whether or not a prepayment charge is provided for under the Note). Borrower's acceptance of
any such refund made by direct payment to Borrower will constitute a waiver of any right of action Borrower might
have arising out of such overcharge.

15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in
writing. Except as otherwise required by Applicable Law, any notice to Borrower in connection with this Security
Instrument shall be deerned to have been given to Borrower when mailed by first class mail or when actually delivered
to Borrower's notice address if sent by other means. Notice to any one Borrower shall constitute notice to all
Borrowers unless Applicable Law expressly requires otherwise. The notice address shall be the Property Address
unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of address,
then Borrower shall only report a change of address through that specified procedure. There may be only one
designated notice address under this Security Instrument at any one time. Any notice to Lender shall be given by

 

OKLAHOMA-Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS DocMagic Ghonms
Form 3037 1/01 (rev. 12/03) Page 9 of 14 www.decmagic. com
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 15 of 23

.

. delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has designated another
address by notice to Borrower. Any notice in connection with this Security Instrument shall not be deemed to have
been given to Lender until actually received by Lender. If any notice required by this Security Instrument is also
required under Applicable Law, the Applicable Law requirement will satisfy the corresponding requirement under
this Security Instrument.

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by
federal law and the law of the jurisdiction in which the Property is located. All rights and obligations contained in
this Security Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might
explicitly or implicitly allow the parties to agree by contract or it might be silent, but such silence shall not be
construed as a prohibition against agreement by contract. In the event that any provision or clause of this Security
Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other provisions of this Security
Instrument or the Note which can be given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include corresponding
neuter words or words of the feminine gender; (b) words in the singular shall mean and include the plural and vice
versa; and (c) the word "may" gives sole discretion without any obligation to take any action.

17, Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, “Interest in
the Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial
interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent
of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is nol a
natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option
shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of
this period, Lender may invoke any remedies permitted by this Security Instrument without further notice or demand
on Borrower.

19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower shall
have the right to have enforcement of this Security Instrument discontinued at any time prior to the earliest of: (a)
five days before sale of the Property pursuant to any power of sale contained in this Security Instrument; (b) such
other period as Applicable Law might specify for the termination of Borrower's right to reinstate; or (c) entry of a
judgment enforcing this Security Instrument. Those conditions are that Borrower: (a) pays Lender all sums which
then would be due under this Security Instrument and the Note as if no acceleration had occurred; (b) cures any default
of any other covenants or agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including,
but not limited to, reasonable attorneys’ fees, property inspection and valuation fees, and other fees incurred for the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d) takes such
action as Lender may reasonably require to assure that Lender's interest in the Property and rights under this Security
Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged.
Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality
or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations
secured hereby shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall
not apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note
(together with this Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might
result in a change in the entity (known as the "Loan Servicer") that collects Periodic Payments due under the Note
and this Security Instrument and performs other mortgage loan servicing obligations under the Note, this Security
Instrument, and Applicable Law. There also might be one or more changes of the Loan Servicer unrelated to a sale

 

OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS ic CPormns
Form 3037 1/01 (rev. 12/03) Page 10 of 14 pti pelehvasen
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 16 of 23

.

of the Note. If there is a change of the Loan Servicer, Borrower will be given written notice of the change which will
state the name and address of the new Loan Servicer, the address to which payments should be made and any other
information RESPA requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter
the Loan is serviced by a Loan Servicer other than the purchaser of the Note, the mortgage lean servicing obligations
to Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed
by the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual
litigant or the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that
alleges that the other party has breached any provision of, or any duty owed by reason of, this Security Instrument,
unl such Borrower or Lender has notified the other party (with such notice given in compliance with the requirements
of Section 15) of such alleged breach and afforded the other party hereto a reasonable period after the giving of such
notice to take corrective action. If Applicable Law provides a time period which must elapse before certain action
can be taken, that time period will be deemed to be reasonable for purposes of this paragraph. The notice of
acceleration and opportunity to cure given to Borrower pursuant to Section 22 and the notice of acceleration given
to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportunity to take corrective action
provisions of this Section 20.

21, Hazardous Substances. As used in this Section 21: (a) “Hazardous Substances" are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following substances:
gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b) “Environmental Law" means federal
laws and laws of the jurisdiction where the Property is located that relate to health, safety or environmental protection;
(c) “Environmental Cleanup” includes any response action, remedial action, or removal action, as defined in
Environmental Law; and (d) an "Environmental Condition" means a condition that can cause, contribute to, or
otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances,
or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone else
to do, anything affecting the Property (a) that is in violation of any Environmental Law, (b) which creates an
Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous Substance, creates a
condition that adversely affects the value of the Property. The preceding two sentences shall not apply to the
presence, use, or storage on the Property of small quantities of Hazardous Substances that are generally recognized
to be appropriate to normal residential uses and to maintenance of the Property (including, but not limited to,
hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any Hazardous Substance
or Environmental Law of which Borrower has actual knowledge, (b) any Environmental! Condition, including but not
limited to, any spilling, leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any
condition caused by the presence, use or release of a Hazardous Substance which adversely affects the value of the
Property. If Borrower learns, or is notified by any governmental or regulatory authority, or any private party, that
any removal or other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall
promptly take all necessary remedial actions in accordance with Environmental Law. Nothing herein shall create any
obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower as required by Applicable Law prior
to acceleration following Borrower's breach of any covenant or agreement in this Security Instrument (but not
prior to acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
the default; (b) the action required to cure the default; (c) a date, not less than 35 days from the date the notice
is given to Borrower, by which the default must be cured; (d) that failure to cure the default on or before the
date specified in the notice may result in acceleration of the sums secured by this Security Instrument and sale
of the Property; and (c) any other information required by Applicable Law. The notice shall further inform
Borrower of the right to reinstate after acceleration and the right to bring a court action to assert the non-
existence of a default or any other defense of Borrower to acceleration and sale. If the default is not cured on

 

OKLAHOMA--Single Family~Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS DocMagie Gkarms
Form 3037 1/01 (rev. 12/03) Page 11 of 14 www.docmagic com
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 17 of 23

.

or before the date specified in the notice, Lender at its option may require immediate payment in full of all sams
secured by this Security Instrument without further demand and may invoke the power of sale and any other
remedies permitted by Applicable Law. Lender shall be entitled to collect all costs and expenses incurred in
pursuing the remedies provided in this Section 22, including, but not limited to, reasonable attorneys’ fees and
costs of title evidence.

lf Lender invokes the power of sale, Lender shall give notice in the manner required by Applicable Law
to Borrower and any other persons prescribed by Applicable Law. Lender shall also publish the notice of sale,
and the Property shall be sold, as prescribed by Applicable Law. Lender or its designee may purchase the
Property at any sale. The proceeds of the sale shall be applied in the manner prescribed by Applicable Law.

23, Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this Security
Instrument. Borrower shall pay any recordation costs unless Applicable Law provides otherwise. Lender may charge
Borrower a fee for releasing this Security Instrument, but only if the fee is paid to a third party for services rendered
and the charging of the fee is permitted under Applicable Law.

24, Waiver of Appraisement. Appraisement of the Property is waived or not waived at Lender's option, which
shall be exercised before or at the time judgment is entered in any foreclosure.

25, omen Fee, If there is an assumption of this loan, Lender may charge an assumption fee of
U.S. SN/A

26. Notice of Power of Sale. A power of sale has been granted in this Security Instrument. A power of
sale may allow the Lender to take the Property and sell it without going to court in a foreclosure action upon

default by Borrower under this Security Instrument.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

OKLAHOMA-~ Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS DocMagle GRanns
Form 3037 1/01 (rev. 12/03). Page 12 of 14 www.decmagic.com
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 18 of 23

*

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security
Instrument and in any Rider executed by Borrower and recorded with it.

Latf Quy 2— (Seal LAG Se

 

 

 

 

 

 

 

 

 

Donald Jgy Zs uliano -Borrower Nicolé L Giuliano -Borrower
(Seal) (Seal)
-Borrower . -Borrower
(Seal) (Seal)
-Borrower -Borrower

Witness: Witness:
OKLAHOMA--Single Family--Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS DocMagic GRovama

Form 3037 1/01 (rev. 12/03) Page 13 of 14 www.docmagic.com
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 19 of 23

 

 

[Space Below This Line For Acknowledgment]
State of OKLAHOMA :
County of KUEOe ee OKLAHOMA

 

This instrument was acknowledged before me on _October 6, 2015

by Donald Jay Giuliano AND Nicole L Giuliano

A married man and his wife.

itty
EMER 7M,

ax
en.

   

Perera

=
& — Signatusé of notariét officer

 

Title (and Rank)

(Seal, if any) My commission expires:

,Lee Tresemer Jr., NMLSR ID 747499
SR ID 446065

 

Loan Originator: Gary x

Loan Originator Organization: Republic Bank & Trust, NML

OKLAHOMA--Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS DocMagtc Ehormes
Page 14 of 14 www, docmagic.com

Form 3037 1/01 (rev. 12/03)
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 20 of 23

PLANNED UNIT DEVELOPMENT RIDER

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 6th day of
OCTOBER, 2015 , and is incorporated into and shall be deemed to amend and
supplement the Mortgage, Deed of Trust, or Security Deed (the “Security Instrument") of the same date,
given by the undersigned (the "Borrower") to secure Borrower's Note to REPUBLIC BANK &
TRUST
(the “Lender) of the same date and covering the Property described in the Security Instrument and located at:

16908 Triana Dr, Oklahoma City, Oklahoma 73170

[Property Address}

The Property includes, but is not limited to, a parcel of land improved with a dwelling, together with other
such parcels and certain common areas and facilities, as described in
COVENANTS, CONDITIONS AND RESTRICTIONS OF RECORD

(the Declaration”). The Property is a part of a planned unit development known as

Talavera
[Name of Planned Unit Development]

(the "PUD"). The Property also includes Borrower's interest in the homeowners association or equivalent
entity owning or managing the common areas and facilities of the PUD (the "Owners Association") and the
uses, benefits and proceeds of Borrower's interest.

PUD COVENANTS. In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree as follows:

A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the PUD's
Constituent Documents. The "Constituent Documents" are the (i) Declaration; (ii) articles of incorporation,
trust instrument or any equivalent document which creates the Owners Association; and (iii) any by-laws or
other rules or regulations of the Owners Association. Borrower shall promptly pay, when due, all dues and
assessments imposed pursuant to the Constituent Documents.

B. Property Insurance. So long as the Owners Association maintains, with a generally accepted
insurance carrier, a "master" or blanket" policy insuring the Property which is satisfactory to Lender and

 

MULTISTATE PUD RIDER--Singte Family le CParmag
Fannie Mae/Freddie Mac UNIFORM INSTRUMENT wan menos
Form 3150 1/014 Page 1 of 3
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 21 of 23

which provides insurance coverage in the amounts (including deductible levels), for the periods, and against
loss by fire, hazards included within the term “extended coverage," and any other hazards, including, but
not limited to, earthquakes and floods, for which Lender requires insurance, then: (i) Lender waives the
provision in Section 3 for the Periodic Payment to Lender of the yearly premium installments for property
insurance on the Property; and (ii) Borrower's obligation under Section 5 to maintain property insurance
coverage on the Property is deemed satisfied to the extent that the required coverage is provided by the
Owners Association policy.

What Lender requires as a condition of this waiver can change during the term of the loan.

Borrower shall give Lender prompt notice of any lapse in required property insurance coverage provided
by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration or repair following
a loss to the Property, or to common areas and facilities of the PUD, any proceeds payable to Borrower are
hereby assigned and shall be paid to Lender. Lender shall apply the proceeds to the sums secured by the
Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.

C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to insure
that the Owners Association maintains a public liability insurance policy acceptable in form, amount, and
extent of coverage to Lender.

D. Condemnation. The proceeds of any award or claim for damages, direct or consequential,
payable to Borrower in connection with any condemnation or other taking of all or any part of the Property
or the common areas and facilities of the PUD, or for any conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender. Such proceeds shall be applied by Lender to the sums secured by the
Security Instrument as provided in Section 11.

E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender's
prior written consent, either partition or subdivide the Property or consent to: (i) the abandonment or
termination of the PUD, except for abandonment or termination required by law in the case of substantial
destruction by fire or other casualty or in the case of a taking by condemnation or eminent domain; (ii) any
amendment to any provision of the "Constituent Documents" if the provision is for the express benefit of
Lender; (iii) termination of professional management and assumption of self-management of the Owners
Association; or (iv) any action which would have the effect of rendering the public liability insurance
coverage maintained by the Owners Association unacceptable to Lender.

F. Remedies. If Borrower does not pay PUD dues and assessments when due, then Lender may pay
them. Any amounts disbursed by Lender under this paragraph F shall become additional debt of Borrower
secured by the Security Instrument, Unless Borrower and Lender agree to other terms of payment, these
amounts shall bear interest from the date of disbursement at the Note rate and shall be payable, with interest,
upon notice from Lender to Borrower requesting payment.

 

MULTISTATE PUD RIDER--Single Family fc GRarms
Fannie Mae/Freddie Mac UNIFORM INSTRUMENT een temeee cn
Form 3150 1/01 Page 2 of 3
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 22 of 23

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this PUD
Rider.

<o

dl L2— (Seal)

Donald J a uliano — -Borrower

 

 

 

 

 

 

(Seal) (Seal)

~Borrower -Borrower

(Seal) (Sea!)

-Borrower -Borrower

MULTISTATE PUD RIDER--Single Family DocMeagic EFarme

Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3156 1/01 Page 3 of 3 www.docmagic.com
Case: 19-11979 Doc: 25-1 Filed: 07/08/19 Page: 23 of 23
PDF Jjs viewer : Page 1 of |

RECORDING REQUESTED
AND PREPARED BY.

US, Hank Home Mortgage
4801 Frederica Street

F.C. Box 26008
Owenshors, KY aided ;
(270) 882.4960 ;
DALLI REDDY

And Whoa Recorded Mail Ta: Soc R2@19-14631 ST: RB B: $922 P: 794 AM
U.S. BANK MORTGAGE SERVICING a /28 (28 18 12:42:89 pn Pages: I

PO BOX DRS *S oy. es ¥ Steere, ~ Tnsey Welinsee >
HELEASE DEPARTMENT ASs>

OWENSBORO, KY 42364 : _ '

      
  

de oun voonn nme SPO REGS. for K

eens tsi teen dere uae on :
MERS MING, PHONE 4 : 4 .
Investor «i Servecett: \ ot

Conn:

 

ASSIGNMENT OF MORTGAGE . . .
For goad aad valuable cosuideratios, the ifficicacy. of which is hereby acknowledged, MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC. 4S NOMINEE FOR REPUBLIC BANK & TRUST,
TTS SUCCESSORS AND ASSIGNS, PO BOX ta20, FLINT, MI, 49691-2026, by these presents dows
convey, aiign, inester and set over tor US, BANK NATIONAL ASSOCIATION, 401 FREDERICA
STREET, OWENSBORO, KY 4210] 0000, the described Mortgage, with all insereat, all liens, aud any sights
due of to become duc thereon. Sesd Mortgage for SLUR IMS.00 is'recorded in the State of OKLAHOMA,
County of CLEVELAND Official Reeordy, dazed OCTORER 06, 2015 and recorded op OCTOBER £3, 2015,
a4 lustrumest No. % 2015 36057, in Bevk Ne. KB S476, at Page No. 6093,
Original Mortgagor: DONALD JAY GIULIANO A MARRIED MAN NICOLE i. GIULIANO HIS WIFE.
Original Mortgagee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE
FOR REFUBLIC BANK & TRUST, ITS SUCCESSORS AND ASSIGNS. Lega) Description: LOT ONE
(1), IN BLOCK FORTV-THRER. (49), OF TALAVERA SECTION § AN ADDITION TO THE CITY OF
OKLAHOMA CITY, CLEVELAND COUNTY, OKLAHOMA, ACCORDING TO THE RECOROED
PLAT THEREOF. . _
Date: MAY 09, 2016 Ce :
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE. FOR REPUNLIC
BANK & TRUST, (TS SUCCESSORS AND ASSIGNS

 

 

ao

Jraustte Bean. Vice President
State of KENTUCKY , }
County of DAVIESS , } 53

On MAY @9, 1019 , before me, Clady Broaks, a Notary Public, porscually appeared Jeanette Beas who
proved to me oa the bans af sedetectary evidesee to be the person(s) whore huwie(s)} iware sibscrieed to the
within imerement aad acknowledaed to tie thet befthe/bey executed the same in bibes/their acthorized
capanity(ies) aud thet by bisher their aignutuee(s) on the inatrement the person(s), or the entity vpn beball of
which the pervon(4) seed, execyied the inetuesent, { comity ember PENALTY OF PERJURY under the laws of
the Mate of KENTUCKY that the fieeguing paregeaph ot eee aad content.

Witness my baad und official deal.

 

 

mod
1 42
(Notiry Name}: Clady Brooke

Contrsisaon Expires PIOQON
Commission No: 587269

 

https://clerk.clevelandcountyok.com/web/resources/pdfjs/web/tylerPdf}sViewer.html?file=... 6/26/2019
